Citation Nr: 0327389	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
March 1956, and again June 1956 to July 1972.  He died 
April [redacted], 1998.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans' Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.  The instant claim was remanded in 
December 2000, to schedule a Travel Board hearing.  The 
appellant provided hearing testimony before the undersigned 
in September 2001.  


REMAND

The appellant and her representative contend, in essence, 
that the veteran's death was the result of a disease 
originating in service.  She asserts that the veteran had 
carcinoma of the larynx, which she maintains was caused by 
Agent Orange exposure in service.  

An attempt was made to obtain various records on behalf of 
this claim in March 2002.  A request for terminal hospital 
records was made to Our Lady of the Lakes Medical Center.  
Although some medical records were provided, the veteran's 
terminal hospital report, and autopsy if any, was not 
obtained and provided.  These records are important to the 
instant claim.  

Also, medical records were requested from Herschel B. Dean, 
MD, and Karl LeBlanc, MD.  The release of information form 
indicated that the veteran was seen by Dr. Dean from 1980 to 
1998.  The release for Dr. LeBlanc indicated that he was seen 
in 1997.  A response was received from Dr. Dean that the 
veteran had not been seen in his office since 1997.  A 
response from Dr. LeBlanc indicated that the veteran was not 
seen by him since 1996.  However, none of those records were 
submitted.  The RO should attempt to get all of the veteran's 
treatment records from these physicians in support of this 
claim.  

Additionally, the appellant testified that she received 
assistance in filing an asbestos lawsuit for her husband from 
a private attorney, Alwyn H. Lucky, Attorney-at-law.  Those 
records should also be obtained.  

During the years most recent to the veteran's death in 1998, 
he received treatment from Kessler Air Force Base (AFB) 
Medical Center.  VA received a statement from Kessler AFB 
Medical Center that the veteran's medical records had been 
retired.  No attempt however, appeared to be made to retrieve 
the retire records.  Those records should be obtained, if 
possible.  

Finally, the veteran's 201 Service Personnel Records were not 
sought or obtained.  Those records may be important to the 
claim and should be obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following:

1.  After obtaining the appropriate 
release of information from the appellant, 
the RO should attempt to obtain the 
veteran's terminal hospital records and 
autopsy reports, if any, from Our Lady of 
the Lakes Medical Center; 5000 Hennessy 
Boulevard; Baton, Rouge, Louisiana, 70808, 
and associated with the claims folder.  If 
there are no terminal hospital reports 
and/or autopsy reports, the RO should get 
that response in writing from the 
facility.  

2.  After obtaining an appropriate release 
of information for the veteran's medical 
records from the appellate, the RO should 
contact Herschel B. Dean, MD; 9985 
Greenwell Springs Road; Baton Rouge, 
Louisiana, 70814, and Karl B. LeBlanc, MD; 
7777 Hennessey Boulevard; Suite 612; Baton 
Rouge, Louisiana, 70809, and associate 
these records with the claims folder.  
Both physicians should be informed that 
any and all of the veteran's medical 
records in their possession are sought.  

3.  After an appropriate release of 
information has been obtained, the RO 
should contact Alwyn H. Lucky, Attorney-
at-law; P.O. Box 724; Ocean Springs, 
Mississippi, 39566, and request any 
records he has in connection with the 
veteran's asbestos lawsuit.  After 
obtained, those records should be 
associated with the claims folder.  

4.  The RO should note a copy of a Request 
for Release of Medical Records to Kessler 
AFB Medical Center associated with the 
claims folder.  The request indicates that 
the veteran's medical records had been 
retired and also states the appropriate 
person to contact in an effort to retrieve 
the retired records.  This person should 
be contacted and the veteran's records 
should be retrieved.  

5.  Obtain the veteran's Service Personnel 
Records (File 201) and associate with the 
claims folder.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

7.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




